Citation Nr: 0729960	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the March 10, 1950, rating decision that denied 
service connection for residuals of a back injury and a 
kidney disability was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for a cervicothoracic 
spine disability.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.M.




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1945 to 
November 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  The veteran 
and two other witnesses testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in March 2004.  

In October 2004, the Board determined that new and material 
evidence had been presented to reopen a previously denied 
claim for service connection for residuals of a back injury 
and remanded the claim for development and adjudication on a 
de novo basis.  At the same time, the Board remanded claims 
of entitlement to service connection for a right ankle 
disorder, a right foot disorder, and a cervicothoracic spine 
disorder.  While the case was in remand status, the RO 
granted service connection for residuals of a back injury and 
service connection for right ankle and right foot 
disabilities, and those issues are no longer before the 
Board.  The RO continued its prior denial of service 
connection for a cervicothoracic spine disorder, and that 
issue is now before the Board for further appellate 
consideration.  

While the case was in remand status, the RO, in a rating 
decision dated in February 2006, determined that a March 10, 
1950, rating decision that denied service connection for a 
back injury and a kidney disability was not clearly and 
unmistakably erroneous.  The veteran disagreed with that 
decision and perfected his appeal as to that issue, which is 
now before the Board.  

In September 2004, the Board, pursuant to 38 C.F.R. 
§ 20.900(c), granted a motion to advance the appeal on the 
Board's docket due to the veteran's advanced age.  




FINDINGS OF FACT

1.  In its March 10, 1950, rating decision, the RO denied 
service connection for a back injury and a kidney disability; 
that decision was supported by evidence then of record and 
the applicable statutory and regulatory provisions existing 
at that time were correctly applied, and that decision was 
not undebatably erroneous.  No claim for service connection 
for a right ankle disability had been raised as of that time, 
and no such claim was adjudicated by the RO in its March 10, 
1950, rating decision.  

2.  The Board accepts as credible the veteran's statements 
and testimony that he has had neck and back pain since a fall 
in service, and medical evidence supports a relationship 
between the veteran's current cervicothoracic spine 
disability and active service.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the 
March 10, 1950, rating decision that denied service 
connection for a back injury and kidney disability.  
38 C.F.R. § 3.105 (2007). 

2.  Service connection for the veteran's cervicothoracic 
spine disability is established.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that as to the service connection claim 
decided here VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  The failure to provide notice involving 
the downstream elements of ratings and effective dates is 
harmless error in this case and can be corrected by the RO 
following the Board's decision.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board points out that the provisions of the VCAA are not 
applicable to claims of clear and unmistakable error (CUE) in 
an RO determination.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002).  CUE claims are not conventional appeals, 
but requests for revisions of previous decisions.  See 
Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. 
Cir. 2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. 
Cir. 1998).  Thus, the moving party bears the burden of 
presenting allegations of error that existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.  

CUE claim

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO in March 2004, the veteran stated "I claim that my 
claim of December 10, 1946, was not given adequate due 
process."  At the March 2004 hearing where he first spoke of 
this, the attorney who was the veteran's representative at 
the time said he was looking at original documents in the 
claims file and saw a claim date stamped December 10, 1946.  
He referred to the report of the veteran's service separation 
examination, which he noted stated that the veteran's right 
ankle was enlarged.  He then said that the veteran submitted 
a claim at that time and he had no evidence that VA did 
anything with this and that the veteran again submitted "the 
claim" in 1949 and VA denied it.  The attorney said that VA 
sought medical documents from the service department, which 
the attorney said VA obviously had in 1946.  He went on to 
say, "the decision doesn't mention that they ever had any 
documents at all.  In my opinion, I believe we may be looking 
at a CUE in 1946 here.  I don't know."  

The RO interpreted the foregoing as an assertion of CUE in 
the March 10, 1950, rating decision that denied service 
connection for a back injury and denied service connection 
for a kidney disability.  In a rating decision dated in 
February 2006, the RO determined that the rating decision of 
March 10, 1950, that denied service connection for back 
injury and kidney disability was not clearly and unmistakably 
erroneous.  The veteran disagreed with and perfected his 
appeal as to that decision, but he has offered no further 
argument.  

Review of the record shows that in its March 10, 1950, rating 
decision, the RO denied service connection for a back injury 
and service condition for a kidney disability.  The RO 
notified the veteran of the decision and informed him of his 
appellate rights.  He did not appeal the decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. §§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

Section 105(a) states that previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The United States Court of Apeals for Veterans Claims (Court) 
propounded a three-pronged test for determining when there 
has been clear and unmistakable error committed in a prior 
decision.  This test is as follows: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . . If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 
at 43-44.  

As a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 
at 44.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  

Review of the claims file shows that on December 10, 1946, 
the RO received a copy of the report of the veteran's 
October 1946 service separation examination and on the same 
date received a copy of WD AGO Form 100, Separation 
Qualification Record.  In October 1947, the RO received VA 
Form 7-1950, Education or Training, in which the veteran 
requested a certificate of eligibility and entitlement for 
education or trainng.  The record also includes an 
October 1947 notice from the RO to the Director, 
Administrative Service of VA that a claims file number was 
assigned for the veteran at that time.  

In November 1949, the RO received the veteran's VA Form 21-
526, Veteran's Application for Pension or Compensation for 
Disability Resulting from Service in the Active Military or 
Naval Forces of the United States.  On that form, the veteran 
stated that in July 1945, while taking bayonet training, a 
pole fell on his back, which made him sick.  He also stated 
that in April 1946 he had nausea and pain in his back and 
side.  The veteran stated that his wife knew of facts about 
his back injury and that T.H., M.D. treated him for his back 
injury in October 1949.  

The record shows that in December 1949 the service department 
furnished service medical records to VA and noted that this 
was supplementing a prior report furnished in January 1949.  
In response to requests from the RO, the veteran's wife 
submitted a notarized statement in December 1949 and Dr. T.H. 
furnished a medical certificate also dated in December 1949.  
In February 1950, the veteran underwent a VA examination.  
The evidence of record at the time of the March 10, 1950, 
rating decision consisted of the veteran's service medical 
records, a December 1949 notarized statement from his wife, a 
December 1949 medial certificate from T.H, M.D., and a 
February 1950 VA examination report.  

At the time of the March 1950 rating decision, in order to 
establish service connection for a claimed disability, the 
facts must have demonstrated that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See VA regulations 1077 (effective 
August 9, 1946 to October 28, 1954).  

In the March 10, 1950, rating decision, the RO denied service 
connection for a back injury and a kidney disability.  It 
denied service connection for a back injury on the basis that 
the VA examination disclosed no orthopedic disability and 
denied service connection for a kidney disability that it was 
not demonstrated in service.  When looking at the evidence of 
record in March 1950, the Board cannot find any indication 
that the decision of the RO amounts to CUE.  There was no 
post-service medical evidence of the presence of residuals of 
a back injury, and the service medical records included no 
complaint, finding, or diagnosis of a kidney disability.  

Considering the veteran's assertions in light of the above, 
the Board concludes that the veteran's allegations are 
insufficient to raise a valid claim of CUE in the March 10, 
1950 rating decision.  The veteran has not established, 
without debate, that the correct facts, as they were then 
known, were not before the RO in March 1950, nor has he 
established that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time, and that, but for any such alleged error, the 
outcome of the decision would have been different.  The 
rating decision indicates that the RO considered the 
veteran's service medical records as well as the post-service 
evidence.  To the extent that the veteran contends the 
outcome should have been different, that is no more than a 
disagreement with how the RO evaluated the facts of case, 
which does not rise to the level of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  In Simmons v. Principi, 17 Vet. App. 104, 115 
(2003), the Court held that where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
veteran's failure to plead CUE with the specificity required 
by Fugo, 6 Vet. App. 40, the remedy is dismissal without 
prejudice, and not denial.  In this case, the veteran's 
arguments amount to no more than a dispute over how the 
rating board weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, a dismissal is 
required. 

To the extent that the veteran is arguing that the there was 
clear and unmistakable error in the March 10, 1950, in that 
it did not adjudicate a claim for service connection for a 
right ankle disability, this contention has no merit.  
Although the veteran's attorney referred to the report of the 
veteran's October 1946 service separation physical 
examination report, which was received at the RO on 
December 10, 1946, as a service connection claim, VA 
regulations then, as now, state that to constitute and 
informal claim a communication from, or action by, a claimant 
must clearly indicate and intent to apply for disability 
compensation and the communication must specifically refer to 
and identify the particular benefit sought.  See 38 C.F.R. 
§ 3.27 (1950).  Although the October 1946 separation 
examination report states that the veteran's right ankle was 
enlarged with limitation of motion, it in no way indicates an 
intent by the veteran to apply for disability compensation.  
Because there was no disability compensation claim with 
respect to the right ankle at the time of the March 10, 1950 
rating decision, no such claim could have been constructively 
denied at that time, and hence there is no final RO decision 
relative to the right ankle to review on the basis of CUE.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

Cervicothoracic spine disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Although not shown in his service medical records, the 
veteran has reported that in service in he fell off the back 
of a truck and hit the back of his neck and shoulders and 
after that fell and his low back and has had pain since that 
time.  At a VA examination in November 1985, the veteran 
complained of constant pain in his neck reporting that it was 
adversely affected by weather changes and any type of 
physical activities.  Range of motion of the cervical spine 
was normal, and the clinical examiner said that X-rays showed 
no evidence of gross degenerative joint change.  In an X-ray 
report, the radiologist said there were minimal degenerative 
disc changes at C5-C5 with reactive osteophytic spurring.  A 
private computed tomography study of the cervical spine was 
done in January 1989 because of neck pain with radiation to 
the left upper extremity.  It showed bony encroachment on the 
spinal canal and right neural foramen at C4-C5, bony 
encroachment on the neural foramen on the veteran's left at 
C5-C6, and soft tissue prominence at C6-C7 consistent with 
prominent annular bulge with possible herniation of nucleus 
pulposus.  X-rays of the thoracic spine showed mild to 
moderate degenerative changes in the mid to lower thoracic 
spine.  Later records show a history of a fusion and 
laminectomy at C5-C6 in 1989.  

At a VA orthopedic examination in June 2005, the physician 
noted the veteran's history of beginning to have some 
discomfort of the neck after he fell and landed on the neck 
and back in service and his report that the symptoms 
continued since then.  Current examination showed limited and 
painful motion of the neck with mild posterior muscular 
tenderness.  The physician noted X-rays show the thoracic 
spine had disc degeneration at multiple levels with a 
compression defect of T7.  He said that cervical spine X-rays 
show disc degeneration at multiple levels as well as 
arthrodesis at C5-C6.  The physician's assessment was that 
the cervical spine is status post surgery in the 1980s 
regarding symptoms that started in service.  He said the 
surgery was well healed, and the neck continued with pain and 
loss of motion, which was diagnosed as post-surgical 
syndrome. He said that this syndrome involves chronic 
muscular strain superimposed on post-operative scarring and 
degenerative instability with some suggestion of associated 
peripheral neuritis in the upper extremities.  

The physician who conducted the June 2005 VA examination 
stated that he reviewed the claims file including the service 
medical records, post-service medical records and statements 
from various physicians.  The physician noted the service 
medical records include a report of evaluating back injury in 
July 1945 and an X-ray of the thoracic spine was reported in 
August 1945, but there is no record to confirm that the 
veteran had neck pain in service or soon thereafter.  Having 
said this, the physician said that considering the history 
and the current examination, it is his opinion that it is 
more likely than not that the veteran's neck problems did 
start in service.  He said the neck did worsen over the years 
with eventual surgery but the veteran said the surgery was 
for the same symptoms that had worsened since service.  The 
physician said that considering all these variables, it is 
his opinion that it is more likely than not that the 
difficulties of the neck and back are related to service.  

On review of the record, the Board notes there is a lack of 
documentation of neck and thoracic spine problems in service 
or for many years after service.  Resolving all reasonable 
doubt in favor of the veteran, the Board accepts as credible 
the veteran's statements and testimony that he has had neck 
and back pain since a fall in service.  This satisfies the 
requirement for an event or injury in service.  The post-
service medical records establish that the veteran has a 
current cervicothoracic spine disability, and the June 2005 
opinion reported by the VA physician who reviewed the entire 
record, provides the medical nexus that relates the veteran's 
current cervicothoracic disability to service.  As there is 
no medical opinion to the contrary, the Board finds that the 
weight of the evidence supports the veteran's claim for 
service connection for his cervicothoracic spine disability.  


ORDER

The claim of clear and unmistakable error in the March 10, 
1950, rating decision that denied service connection for a 
back injury and a kidney disability is dismissed.  

Service connection for the veteran's cervicothoracic spine 
disability is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


